TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00680-CV


KBDJ, L.P., Appellant

v.

Anne Ashmun and Neighbors Organized to Protect the
Environment, Inc. (NOPE), Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN402297, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant, KBDJ, L.P., has filed a motion for voluntary dismissal of its appeal. 
Appellees do not oppose the motion.  Accordingly, we grant the motion and dismiss the underlying
appeal.

  
						Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellant's Motion
Filed:   October 27, 2005
Do Not Publish